LAMBERT, Justice,
dissenting.
The sole issue in this case is whether Leasors’ appeal to the Court of Appeals from the trial court’s summary judgment in favor of Redmon is so totally lacking in merit that it appears to have been taken in bad faith. CR 73.02(4).
After considerable intra-family discord, Mrs. Bailey instructed Redmon, the real estate agent, to cancel the loan application made by Leasors to Cumberland Federal Savings and Loan. Without obtaining Lea-sors’ approval or even notifying them, Red-mon proceeded to contact the lender and cancel the loan application. In their civil action against Redmon, Leasors alleged that he willfully and wrongfully interfered with their loan application and that as a result of his tortious conduct, their loan was denied.
The majority takes the position that Red-mon could not have been guilty of tortious interference with a contract because “[a]n application for a loan ... is by its very terms not a contract.” Unfortunately, this view ignores a significant body of law which proscribes the intentional interference with the prospective contractual relations of another. The Restatement (Second) of Torts, § 766B, “Intentional Interference with Prospective Contractual Relation” (1979) is as follows:
*467One who intentionally and improperly interferes with another’s prospective contractual relation (except a contract to marry) is subject to liability to the other for the pecuniary harm resulting from loss of the benefits of the relation, whether the interference consists of
(a) inducing or otherwise causing a third person not to enter into or continue the prospective relation or
(b) preventing the other from acquiring or continuing the prospective relation. (Emphasis added.)
Under this section, there is no requirement that an enforceable contract exist. Only the prospective existence of a contract is required. See Cullen v. South East Coal Company, Ky.App., 685 S.W.2d 187 (1983) for recognition of actions in Kentucky for violation of § 766B of the Restatement (Second) of Torts. Regrettably, the majority opinion leads one to conclude that a person may intentionally and improperly interfere with the contract negotiations of others with impunity.
It is significant that the District Court denied Baileys’ forcible detainer claim. In addition, Baileys had executed an instrument in which they acknowledged their intention to give $15,000 equity in the home to Leasors. While these facts do not establish that Leasors should have prevailed in their action against Redmon, they do show that Leasors were not strangers to the transaction and that they were not without a right to pursue their loan application. As Redmon was without authorization from Leasors, reasonable minds could have concluded that his contact with the lender was an intentional interference with their prospective contractual relations. Thus, I do not believe an appeal from the summary judgment in favor of Redmon was inconsistent with sound professional judgment. Certainly, I do not believe it was frivolous.
As the majority opinion correctly notes, a lawyer has a duty “... to represent his client zealously within the bounds of the law, ...” and a lawyer may freely urge a position “supportable by a good faith argument for an extension, modification, or reversal of the law.” ABA Code of Conduct, Canon 7, adopted by this Court in 1971. I am concerned, however, that the opinion of the Court will have a chilling effect upon the practice of law and provoke timidity and excessive caution, contrary to the best interest of the public and the development of the law.
STEPHENS, C.J., and LEIBSON, J., join in this dissent.